
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17


Guaranty

TO:   NEC FINANCIAL SERVICES, LLC ("Secured Party") RE:   DIGITAL LINK II, LLC
("Obligor")

        For valuable consideration, the receipt of which is hereby acknowledged,
and to induce Secured Party to enter into and or accept an assignment of one or
more equipment lease agreements, promissory notes, security agreements,
installment sale agreements or other documents with Obligor as an obligor
thereon (hereinafter collectively referred to as the "Obligations"), the
undersigned Guarantor, and each of them if more than one, hereby agree as
follows:

        1.     Guarantor does hereby acknowledge that it is fully aware of the
terms and conditions of the Obligations and does hereby severally, irrevocably
and unconditionally guaranty, as primary obligor and not as surety, without
offset or deduction the full and prompt performance by Obligor of all
Obligations which Obligor presently or hereafter may have to Secured Party and
payment when due of all sums presently or hereafter owing by Obligor to Secured
Party, whether arising by sale, note, lease or otherwise. Guarantor does hereby
agree that in the event that Obligor fails to perform any Obligation for any
reason, Guarantor will perform or otherwise provide for and bring about promptly
when due the performance for each such Obligation. This Guaranty of the
Obligations shall constitute a guaranty of payment and performance and not of
collection. Guarantor specifically agrees that it shall not be necessary or
required, and that Guarantor shall not be entitled to require, that Secured
Party (a) file suit or proceed to obtain or assert a claim for personal judgment
against Obligor or any other person for any Obligation, (b) make any effort at
collection or other enforcement of any Obligation from or against Obligor or any
other person, (c) foreclose against or seek to realize upon any security now or
hereafter existing for any Obligation or upon any balance of any advance rentals
or credit on the books of Secured Party or any other person in favor of Obligor
or any other person, (d) exercise or assert any other right or remedy to which
Secured Party is or may be entitled in connection with any Obligation or any
security or other guaranty therefore, or (e) assert or file any claim against
the assets of Obligor or any other guarantor or other person liable for any
Obligation, or any part thereof, before or as a condition of enforcing the
liability of Guarantor under this Guaranty or requiring payment or performance
of any Obligation by Guarantor hereunder, or at any time thereafter.

        2.     Guarantor waives notice of the acceptance of this Guaranty and of
the performance or nonperformance by Obligor, presentment to or demand for
payment or other performance from Obligor or any other person and notice of
nonpayment or failure to perform on the part of Obligor. The obligations of
Guarantor hereunder shall be absolute and unconditional and shall remain in full
force and effect and shall not be subject to any reduction, limitation,
impairment or termination for any reason.

        3.     No right, power or remedy herein conferred upon or reserved to
Secured Party is intended to be exclusive of any other right, power or remedy or
remedies and each and every right, power and remedy of Secured Party pursuant to
this Guaranty now or hereafter existing at law or in equity or by statute or
otherwise shall, to the extent permitted by law, be cumulative and concurrent
and shall be in addition to each other right, power or remedy pursuant to this
Guaranty, and the exercise by Secured Party of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by
Secured Party of any or all such other rights, powers or remedies.

        4.     No failure or delay by Secured Party to insist upon the strict
performance of any term, condition, covenant or agreement of this Guaranty or to
exercise any right, power or remedy hereunder or consequent upon a breach hereof
shall constitute a waiver of any such term, condition, covenant, agreement,
right, power or remedy of any such breach, or preclude Secured Party from
exercising any such right, power or remedy at any later time or times.

--------------------------------------------------------------------------------



        5.     Guarantor shall reimburse Secured Party on demand, for all
expenses incurred by Secured Party in the enforcement of any of its rights
hereunder against Guarantor, including costs and attorney's fees.

        6.     In case any one or more of the provisions contained in this
Guaranty should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability to the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

        7.     This Guaranty (a) constitutes the entire agreement, and
supersedes all prior agreements and understandings, both written and oral, among
Obligor, Secured Party and Guarantor with respect to the subject matter hereof,
(b) may be executed in several counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
Instrument, and (c) shall be binding upon Guarantor and its successors and
assigns and shall inure to the benefit of , and shall be enforceable by, Secured
Party and its successors and assigns.

        8.     Unless otherwise specifically provided herein, all notices,
instructions, requests and other communications required or permitted hereunder
shall be in writing and shall become effective when received or if mailed when
deposited in the United States mail, postage prepaid, registered or certified
mail, return receipt requested. Notices shall be directed to Secured Party at
its address set forth in the Obligations and to Guarantor at its address set
forth below, or at such other address as such party may from time to time
furnish to the other by notice similarly given.

        9.     The liability of each Guarantor hereunder shall be equal to the
defaulted unpaid balance(s) of all Obligations of Obligor to Secured Party
(including the costs and expenses of collection and/or enforcement) times a
percentage equal to Forty-Four and Four Tenths percent (44.4%) as to Ballantyne
Of Omaha, Inc. and Fifty-Five and Six Tenths percent (55.6%) as to RealD.

        This Guaranty shall be governed by, and construed in accordance with,
the laws of the State of New Jersey.

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first hereinabove set forth.

  Guarantor's Name, Address   Guarantor's Name, Address   Guarantor's Name,
Address BALLANTYNE OF OMAHA, INC
4350 MCKINLEY ST
OMAHA, NE 68112   REALD
100 N CRESCENT DR
BEVERLY HILLS, CA 90210    
Phone: 402-453-4444
 
Phone: 310 385-4000
 
Phone:   Guarantor Signature   Guarantor Signature   Guarantor Signature
/s/ John Wilmers
 
/s/ Drew Skarupa
 
   

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17

